EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Name of Corporation Jurisdiction ofIncorporationorOrganization % of VotingSecuritiesHeld atDecember31,2015 (1) ASC Holdings, Inc. Utah % Andrews County Holdings, Inc. Delaware % Waste Control Specialists LLC Delaware % Kronos Worldwide, Inc. (2) Delaware 50 % NL Industries, Inc. (2), (3), (4) New Jersey 83 % CompX International Inc. (4) Delaware 87 % Tremont LLC Delaware % TRECO LLC Nevada % Basic Management, Inc. Nevada 63 % Basic Water Company Nevada % Basic Water Company SPE LLC Nevada % Basic Environmental Company LLC Nevada % Basic Power Company Nevada % Basic Remediation Company LLC Nevada % Basic Land Company Nevada % The LandWell Company LP (5) Delaware 50 % Henderson Interchange Sign LLC Nevada % TRE Holding Corporation Delaware % TRE Management Company Delaware % Tall Pines Insurance Company Vermont % Medite Corporation Delaware % Impex Realty Holding, Inc. Delaware % Held by the Registrant or the indicated subsidiary of the Registrant. Subsidiaries of Kronos are incorporated by reference to Exhibit 21.1 of Kronos’ Annual Report on Form 10-K for the year ended December31, 2015 (File No.333-100047). NL owns an additional 30% of Kronos directly. Subsidiaries of NL are incorporated by reference to Exhibit 21.1 of NL’s Annual Report on Form 10-K for the year ended December31, 2015 (File No.1-640). Subsidiaries of CompX are incorporated by reference to Exhibit 21.1 of CompX’s Annual Report on Form 10-K for the year ended December31, 2015 (File No.1-13905). TRECO LLC owns an additional 27% of The LandWell Company LP directly.
